Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
Response to Amendment
In the amendment filed on December 8, 2021, the following has occurred: claim(s) 1, 9, 14, and 18 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. (U.S. Patent Pre-Grant Publication No. 2018/0032692) in view of Ramaci (U.S. Patent Pre-Grant Publication No. 2019/0043501) in further view of Brown (U.S. Patent Publication No. 7,252,636).
As per independent claim 1, Hickel discloses a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component and a speaker, the personal assistant device being configured to receive 
While Hickle teaches the system as described above, Hickel may not explicitly teach detect, via the listening component, one or more first wake words associated with a voice command from the patient, and receive, via the listening component, a voice command including one or more second wake words from the patient, wherein the one or more second wake words cause the personal assistant device to query the electronic health information system for at least one task for the patient.
Ramaci teaches a system for detect, via the listening component, one or more first wake words associated with a voice command from the patient (See Paragraph [0057]: Possible voice interactions between a relational agent and a patient with multimorbidity, the relational agent utilizes a control service and the patient can access the skills by using the device’s wake word, which the Examiner is interpreting to encompass the claimed portion.), and receive, via the listening component, a voice command including one or more second wake words from the patient, wherein the one or more second wake words cause the personal assistant device to query the electronic health information system for at least one task for the patient (See Paragraph [0057]: Possible voice interactions (that can utilized by a specifically developed proprietary wearable device) are Contact Family, Medication Reminders, Medication Adherence Measure, and Symptoms Management which utilize sample phrases to query the device to relay health 
While Hickle/Ramaci teaches the system as described above, Hickel/Ramaci may not explicitly teach transmit the voice command to the electronic health information system, receive, from the electronic health information system, a response instruction to the voice command including the at least one task for the patient, and audibly output, via the speaker the response instruction.
Brown teaches a system for transmit the voice command to the electronic health information system (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient's remotely programmable apparatus.), receive, from the electronic health information system, a response instruction to the voice command including the at least one task for the patient (See col. 10, ll. 38-46: The microprocessor prompts the patient by displaying on the display “ANSWER 
As per claim 2, Hickle/Ramaci/Brown discloses the system of claim 1 as described above. Hickle further teaches further comprising a connected health marker monitoring device associated with the patient, wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive a measurement from the connected health marker monitoring device (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); and transmit the measurement to the electronic health information system (See Paragraphs [0074]-[0077]: The results can be delivered to a third party entity, which the Examiner is interpreting the third party entity to encompass the electronic health information system.).
As per claim 3, Hickle/Ramaci/Brown discloses the system of claims 1-2 as described above. Hickle further teaches wherein the measurement is stored in the electronic health information system and associated with the patient (See Paragraphs [0039]- [0040]: Receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the EMR to encompass an electronic health information system and associated with the patient.).
As per claim 4, Hickle/Ramaci/Brown discloses the system of claims 1-2 as described above. Hickle/Ramaci may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: transmit the measurement to the personal assistant device; and audibly output the measurement via the speaker.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: transmit the measurement to the personal assistant device (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient's remotely programmable apparatus.); and audibly output the measurement via the speaker (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly  communicated  to the patient through  a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle/Ramaci to include transmit the measurement to the personal assistant device; and audibly output the measurement via the speaker as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, 11. 45-49).
As per claim 5, Hickle/Ramaci/Brown discloses the system of claims 1-2 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable 
As per claim 6, Hickle/Ramaci/Brown discloses the system of claims 1-2 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); and automatically transmit an alert to the personal assistant device, the alert having content that includes at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.).
As per claim 7, Hickle/Ramaci/Brown discloses the system of claims 1-2 and 6 as described above. Hickle/Ramaci may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the electronic health information system.
Brown teaches wherein  when executed  by the processor,  the computer-readable instructions  further cause  the processor  to: output,  via the speaker of  the personal  assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); receive, via the listening 
As per claim 8, Hickle/Ramaci/Brown discloses the system of claims 1-2 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); transmit the indication that the measurement is abnormal to an electronic device associated with a member of a healthcare team associated with the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel.); receive, from the healthcare team member's device, at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation 
As per independent claim 9, Hickle discloses a system for remotely managing healthcare, the system comprising: a personal assistant device associated with a patient and having a listening component, a speaker, and an alert indicator, the personal assistant device being configured to receive voice commands from the patient and to provide audible instructions to the patient (See Paragraphs [0036]-[0037]: A patient can utilize a device to input data and receive instructions from that can be oral or audible communication for either input or output.); a connected health marker monitoring device associated with the patient (See Paragraph [0083]: An FDA certified medical device that includes delivery of the results data via FDA certified methods may be required, which the Examiner is interpreting to encompass the claimed portion.); a processor in communication with the personal assistant device, the connected health marker monitoring device and an electronic health information system (See Paragraph [0036]: The patient's device is communication with patient information sources, such as health information exchanges or Microsoft HealthVault.); and one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor to: receive, from the electronic health information	system, an alert associated with the patient, the alert having content that includes at least one task to be performed by the patient using the connected health marker monitoring device (See Paragraph [0052]: An alert message can be sent to a patient with an attached action plan.); activate the alert indicator associated with the personal 
While Hickle teaches the system as described above, Hickle may not explicitly teach receive, via the listening component, a voice command from the patient requesting the content of the alert, wherein the voice command includes a wake word associated with the electronic health information system. 
Ramaci teaches a system for receive, via the listening component, a voice command from the patient requesting the content of the alert, wherein the voice command includes a wake word associated with the electronic health information system (See Paragraph [0057]: Possible voice interactions between a relational agent and a patient with multimorbidity, the relational agent utilizes a control service and the patient can access the skills by using the device’s wake word, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle to include receive, via the listening component, a voice command from the patient requesting the content of the alert, wherein the voice command includes a wake word associated with the electronic health information system as taught by Ramaci. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle with Ramaci with the motivation of improving safety and clinical outcomes (See Background of Ramaci in Paragraph [0010]).
While Hickle/Ramaci teaches the system as described above, Hickle/Ramaci may not explicitly teach audibly output the content of the alert via the speaker.
Brown teaches a system for audibly output the content of the alert via the speaker (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to 
As per claim 10, Hickle/Ramaci/Brown discloses the system of claim 9 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to: receive a measurement from the connected health marker monitoring device (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); and transmit the measurement to the electronic health information system (See Paragraphs [0074]-[0077]: The results can be delivered to a third party entity, which the Examiner is interpreting the third party entity to encompass the electronic health information system.).
As per claim 11, Hickle/Ramaci/Brown discloses the system of claims 9-10 as described above. Hickle further teaches wherein the measurement is stored in the electronic health information system and associated with the patient (See Paragraphs [0039]- [0040]: Receive, format, and store the incoming data in the system EMR, which the Examiner is interpreting the EMR to encompass an electronic health information system and associated with the patient.).
As per claim 12, Hickle/Ramaci/Brown discloses the system of claims 9-10 as described above. Hickle may not explicitly teach wherein when executed by the processor, the computer- readable instructions further cause the processor to: transmit the measurement to the personal assistant device; and audibly output the measurement via the speaker.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: transmit the measurement to the personal assistant device (See col. 9, ll. 60-67: The server retrieves the assigned script program after patient identification and transmits the assigned script program to the patient's remotely programmable apparatus.); and audibly output the measurement via the speaker (See col. 12, ll.  42-50: The queries, response choices, and prompts are audibly communicated  to the patient  through  a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Hickle/Ramaci to include transmit the measurement to the personal assistant device; and audibly output the measurement via the speaker as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 13, Hickle/Ramaci/Brown discloses the system of claims 9-10 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions further cause the processor to transmit the measurement to an electronic device associated with a member of a care team associated with the patient (See Paragraphs [0074]¬ [0079]: The patient measurements can be delivered to the Grace Clinic Online (GCO) organization, which the Examiner is interpreting  the GCO organization  to encompass  a member of a healthcare team associated with the patient.).
As per claim 14, Hickle/Ramaci/Brown discloses the system of claims 9-10 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions  further cause the processor to: receive an indication that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for 
As per claim 15, Hickle/Ramaci/Brown discloses the system of claims 9-10 as described above. Hickle/Ramaci may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient; and transmit the response to the electronic health information system.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a speaker for audibly communicating queries and prompts to the patient.); receive, via the listening component of the personal assistant device, a response to the at least one instruction for the patient (See col. 11, ll. 49-61: The apparatus includes a microphone for receiving spoken responses to the queries and prompts.); and transmit the response to the electronic health 
As per claim 16, Hickle/Ramaci/Brown discloses the system of claims 9-10 and 14 as described above. Hickle further teaches wherein when executed by the processor, the computer¬ readable instructions further cause the processor to: receive, via the connected health marker monitoring device associated with the patient, a measurement in response to the at least one instruction for the patient (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.).
However, Hickle/Ramaci may not explicitly teach wherein when executed by the processor, the computer-readable instructions further cause the processor to: output, via the speaker of the personal assistant device, the at least one instruction for the patient; and transmit the measurement to the electronic health information system.
Brown teaches a system wherein when executed by the processor, the computer-readable instructions  further cause  the processor  to: output,  via the speaker of  the personal  assistant 
As per claim 17, Hickle/Ramaci/Brown discloses the system of claims 9-10 as described above. Hickle further teaches wherein when executed by the processor, the computer-readable instructions  further cause the processor to: receive an indication	that the measurement is abnormal (See Paragraph [0040]: The enablement unit searches and/or scans the EMR for abnormalities upon receipt of the data.); transmit the indication that the measurement is abnormal to an electronic device associated with a member of a care team associated with the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel.); receive, from the care team member's device associated, at least one instruction for the patient (See Paragraph [0040]: An alert can be transmitted to the navigation personnel of abnormal data and the navigation personnel can contact the patient to communicate instructions.); and transmit a second alert to the personal assistant device, the second alert having content that includes the at least one instruction for the patient (See Paragraph [0052]: An alert 
As per independent claim 18, Hickle discloses a method for remotely managing healthcare, the method comprising: receiving, at a control component, a measurement from the connected health marker monitoring device, the measurement being taken in response to the patient performing the at least one instruction (See Paragraph [0074]: The patient may take a measurement using an FDA certified medical device and the data can be delivered to another entity.); and transmitting the measurement, via the control component, to the electronic health information system (See Paragraphs [0074]-[0077]: The results can be delivered to a third party entity, which the Examiner is interpreting the third party entity to encompass the electronic health information system.).
While Hickle teaches the method as described above, Hickle may not explicitly teach accessing an electronic health information system in response to a wake word associated with the electronic health information system, received by a listening component of a personal assistant device associated with the patient.
Ramaci teaches a method for accessing an electronic health information system in response to a wake word associated with the electronic health information system, received by a listening component of a personal assistant device associated with the patient (See Paragraph [0057]: Possible voice interactions (that can utilized by a specifically developed proprietary wearable device) are Contact Family, Medication Reminders, Medication Adherence Measure, and Symptoms Management which utilize sample phrases to query the device to relay health information which the Examiner is interpreting the device’s knowledge of certain medical information to encompass querying the electronic health information system and that specifically 
While Hickle/Ramaci teaches the method as described above, Hickel/Ramaci may not explicitly teach audibly outputting, via a speaker of the personal assistant device, at least one instruction to be performed by the patient using a connected health marker monitoring device.
Brown teaches a method for audibly outputting, via a speaker of the personal assistant device, at least one instruction to be performed by the patient using a connected health marker monitoring device (See col. 12, ll. 42-50: The queries, response choices, and prompts are audibly communicated to the patient through a speaker.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Hickle/Ramaci to include audibly outputting, via a speaker of the personal assistant device, at least one instruction to be performed by the patient using a connected health marker monitoring device as taught by Brown. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hickle/Ramaci with Brown with the motivation of improving cost efficiency (See Background of Brown in col. 2, ll. 45-49).
As per claim 19, Hickle/Ramaci/Brown discloses the method of claim 18 as described above. Hickle further teaches further comprising receiving a voice command from the patient requesting the at least one instruction (See Paragraphs [0036]- [0037]: A patient can utilize a device to input data and receive instructions from that can be oral or audible communication for either input or output.).
As per claim 20, Hickle/Ramaci/Brown discloses the method of claims 18-19 as described above. Hickle further teaches further comprising: authorizing the voice command based on the identity (See Paragraph [0070]: The patient can authenticate his or her identity and report result data from any capable device.). Hickle may not explicitly teach further comprising: verifying the identity of the patient.

Response to Arguments
In the Remarks filed on December 8, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) in reference to claim 1, Rufo does not suggest, at all, a personal assistant device and causing a processor to receive, via the listening component, a voice command including one or more second wake words from the patient. The non-emergency alert activated in Rufo does not suggest, at all, a listening component, nor a voice command from the patient including one or more second wake words. Nor does Rufo suggest, alone or taken together with the other cited references, that one or more second wake words cause a personal assistant device to query an electronic health information system for at least one task for a patient. Hickle/Brown/Rufo fail to suggest, alone or in combination, to receive, from    the electronic health information system, a response instruction to the voice command including the at least one task for the patient; (2) in reference to claim 9, Hickle/Brown/Rufo fail to suggest, at all, to receive, from the electronic health information system, an alert associated with the patient, an alert having content that includes at least one task to be performed by the patient using a connected health marker monitoring device; and to activate an alert indicator associated with the personal assistant device; (3) in reference to claim 14, Hickle/Brown/Rufo fail to suggest, alone or in combination, a second alert to a personal assistant device having content that includes at least one instruction, where a patient is informed the measurement is abnormal in association with the instruction; and (4) in reference to claim 18, Hickle/Brown/Rufo fails to suggest accessing an electronic health information system in response to a wake word associated with the electronic health information system received by a listening component of a personal assistant device associated with the patient.
In response to argument (1), the Examiner agrees with the Applicant. The Examiner agrees that the newly amended claimed portions shows that Rufo does not suggest, at all, a personal assistant device and causing a processor to receive, via the listening component, a voice command including one or more second wake words from the patient, and  one or more second wake words cause a personal assistant device to query an electronic health information system for at least one task for a patient. The Examiner has supplemented the teachings of Hickle and Brown with Ramaci (U.S. Pre-Grant Patent Publication No. 2019/0043501) to address the newly amended claims. As described above, Ramaci discloses a patient-centered assistive system for multi-therapy adherence intervention and care management that may be implemented with a wearable device that can be queried by voice interactions for different skills. The Examiner has rejected the claimed portion of receive, from          the electronic health information system, a response instruction to the voice command including the at least one task for the patient with the combination of Hickle/Ramaci/Brown as the Examiner is interpreting the new combination is able to utilize Ramaci’s ability to respond to specific voice prompts in refence to health queries to encompass the claimed portion when combined with Brown’s queries for response. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner is interpreting the newly combined Hickle/Ramaci/Brown does encompass receive, from the electronic health information system, an alert associated with the patient, an alert having content that includes at least one task to be performed by the patient using a connected health marker monitoring device; and to activate an alert indicator associated with the personal assistant device. The alert messages of Hickle encompass the alert that the Applicant’s claimed portion recites as in Paragraph [0041] when a determination of abnormalities or receipt of patient concerns and data analysis that is able to utilize automated algorithms that are able to alert of abnormalities, and with the combination of Ramaci the Examiner is interpreting the combination encompasses the newly amended claims completely. Ramaci in Paragraph [0042] details an Alerts module that documents events for the patient and the patient has a device that is personnel to them that the patient is able to communicate with by voice interactions. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner is interpreting the newly combined Hickle/Ramaci/Brown does encompass a second alert to a personal assistant device having content that includes at least one instruction, where a patient is informed the measurement is abnormal in association with the instruction. The Examiner references Paragraph [0041] as an abnormality alert can be sent and algorithms can be used to verify the correctness of the incoming abnormal data and weighting the various factors and associating certain personnel with specific conditions and symptoms may be used, which the Examiner is interpreting the identification of abnormal data and identification of the factors that cause the abnormal reading to encompass the claimed portion. The new combination of Hickle/Ramaci/Brown allows for a patient specific wearable device that is disclosed by Ramaci. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (4), the Examiner agrees with the Applicant. The Examiner has supplemented the teachings of Hickle and Brown with Ramaci (U.S. Pre-Grant Patent Publication No. 2019/0043501) to address the newly amended claims. As described above, Ramaci discloses a patient-centered assistive system for multi-therapy adherence intervention accessing an electronic health information system in response to a wake word associated with the electronic health information system received by a listening component of a personal assistant device associated with the patient with the combination of Hickle/Ramaci/Brown as the Examiner is interpreting the new combination is able to utilize Ramaci’s ability to respond to specific voice prompts in refence to health queries to encompass the claimed portion when combined with Brown’s queries for response. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamen et al. (U.S. Patent Pre-Grant Publication No. 2014/0188516), describes a method, related system, and apparatus for establishing communications link between the monitoring client and the base, Rosenfeld et al. (U.S. Patent Publication No. 7,256,708), describes a communications network for providing continuous patient monitoring to provide critical care services from a remote location, and Paganelli et al. ("ERMHAN: A Context-Aware Service Platform to Support Continuous Care Networks for Home-Based Assistance"), describes a multichannel context-aware service platform designed to support care networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626